 Case 3:19-cv-02301-L-BN Document 26 Filed 06/10/20          Page 1 of 4 PageID 126


                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

MICAH CROFFORD BROWN,                      §
TDCJ No. 999580,                           §
                                           §
             Petitioner,                   §
                                           §
v.                                         §
                                           §          No. 3:19-cv-2301-L-BN
LORIE DAVIS, Director, Texas               §
Department of Criminal Justice,            §
Correctional Institutions Division,        §
                                           §
             Respondent.                   §

 ORDER GRANTING UNOPPOSED MOTION FOR EXTENSTION OF TIME

      Petitioner Micah Crofford Brown has filed an unopposed motion for extension

of time on the deadline for filing his federal habeas corpus petition, asking that he be

permitted to file his federal habeas petition on the anniversary date that the Texas

Court of Criminal Appeals denied his state habeas corpus application – that is, on

September 11, 2020 (ECF no. 25). In light of the COVID-19 pandemic, as explained

in the motion, the Court will grant Petitioner’s latest motion for extension of time

[Dkt. No. 25].

      1. On or before September 11, 2020, Petitioner must file, and serve on the

Criminal Appeals Division of the Office of the Texas Attorney General, his original

federal habeas corpus petition in this cause. Petitioner’s petition must (1) comply in

all respects with Rule 2(c) of the Rules Governing Section 2254 Cases in the United

States District Courts and (2) set forth the factual and legal basis for all grounds for


                                           1
 Case 3:19-cv-02301-L-BN Document 26 Filed 06/10/20         Page 2 of 4 PageID 127


federal habeas corpus relief under 28 U.S.C. § 2254 that Petitioner wishes this Court

to consider in connection with his capital murder conviction and sentence of death.

      2. Respondent must file his answer to Petitioner’s federal habeas corpus or

other responsive pleading on or before ninety days after receipt of a copy of

Petitioner’s federal habeas corpus petition. Respondent’s answer or other responsive

pleading must conform to the requirements of Rule 5 of the Rules Governing Section

2254 Cases in the United States District Courts and Federal Rule of Civil Procedure

12. Respondent must serve Petitioner’s counsel of record with a copy of said answer

or other responsive pleading in accordance with Federal Rules of Civil Procedure 5(b).

      3. Exhaustion and Procedural Bar Issues. Respondent must clearly and

directly respond to the issue of whether Petitioner has exhausted available state

remedies with regard to each of the grounds for federal habeas corpus relief set forth

in Petitioner’s federal habeas corpus petition. If Respondent denies that Petitioner

has exhausted available state remedies with regard to each ground for federal habeas

corpus relief set forth in Petitioner’s petition, Respondent must explain, in detail,

those state remedies still available to Petitioner with regard to each such

unexhausted claim. In the event that Respondent wishes to assert the defense that

Petitioner has procedurally defaulted on any ground for relief contained in

Petitioner’s federal habeas corpus petition, Respondent must explicitly assert that

defense and identify with specificity which of the Petitioner’s grounds for relief

Respondent contends are procedurally defaulted from consideration by this Court.

      4. Abuse of the Writ. In the event Respondent wishes to assert the defense that

                                          2
 Case 3:19-cv-02301-L-BN Document 26 Filed 06/10/20           Page 3 of 4 PageID 128


Petitioner has abused the writ, Respondent must explicitly assert that defense and

identify with specificity which of the Petitioner’s grounds for relief herein were either

included in a prior federal habeas corpus petition or could, with the exercise of due

diligence on Petitioner’s part, have been included in an earlier federal habeas corpus

petition filed by Petitioner.

      5. Second or Successive Petition. In the event Respondent wishes to assert the

defense that this is a second or successive federal habeas corpus petition filed by

Petitioner attacking the same state criminal judgment and that the Petitioner has

failed to comply with 28 U.S.C. § 2244’s requirements, Respondent must explicitly

assert that defense.

      6. Limitations. In the event that Respondent wishes to assert the defense that

the Petitioner has failed to file this federal habeas corpus action within the one-year

statute of limitations set forth in 28 U.S.C. § 2244(d), Respondent must explicitly

assert that defense and identify with specificity the date on which the one-year

limitations period applicable to Petitioner’s federal habeas corpus petition began to

run and all time periods, if any, during which that limitations period was tolled.

      7. State Court Records. On or before thirty days after the date Respondent files

his answer or other responsive pleading in this cause, Respondent must submit to the

Clerk of this Court true and correct copies of all pertinent state court records from

Petitioner’s state trial, direct appeal, and state habeas corpus proceedings. In the

event that Petitioner asserts a claim or claims for relief premised upon alleged

violations of the rule announced in Batson v. Kentucky, 476 U.S. 79 (1986),

                                           3
 Case 3:19-cv-02301-L-BN Document 26 Filed 06/10/20        Page 4 of 4 PageID 129


Respondent must include copies of all juror questionnaires answered by any and all

members of the jury venire from which Petitioner’s petit jury was selected.

      8. Petitioner’s Reply. On or before thirty days after the date Respondent serves

Petitioner’s counsel of record with a copy of Respondent’s answer or other responsive

pleading, Petitioner must file with the Clerk of this Court and serve on Respondent’s

counsel of record any reply he wishes to make to Respondent’s answer or other

responsive pleading.

      9. Extensions of Time. Any motions requesting extensions on any of the

foregoing deadlines must be filed prior to the expiration of the deadline in question

and must set forth in such motion a detailed description of the reasons why that

party, despite the exercise of due diligence, will be unable to comply with the

applicable deadline.

      10. All pleadings, motions, and other documents filed in this cause must

conform in all respects to this Court’s Local Rules.

      SO ORDERED.

      DATED: June 10, 2020



                                        _________________________________________
                                        DAVID L. HORAN
                                        UNITED STATES MAGISTRATE JUDGE




                                           4
